Case 2:20-cv-02635-TLP-tmp Document 13 Filed 10/26/20 Page 1 of 2                      PageID 56




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

EVELYN SETTLES, individually and on
                                )
behalf of all others similarly situated,
                                )                    No.: 2:20-cv-02635-TLP-tmp
                                )
       Plaintiff,               )
                                )                    Judge Parker
                                )                    Magistrate Judge Pham
vs.                             )
                                )
AMERICAN HEALTH COMPANIES,      )
INC., and HARBOR VIEW NURSING   )                    JURY DEMAND
AND REHABILITATION CENTER, INC. )
                                )
       Defendants.              )


                 JOINT NOTICE OF COMPROMISE AND SETTLEMENT

       Please take notice that Plaintiff, Evelyn Settles (“Plaintiff”), and Defendants, American

Health Companies, Inc. and Harborview Nursing and Rehabilitation Center, Inc. (“Defendants”),

have agreed to settle the above-styled matter. The parties are working on a settlement agreement,

which will be presented to the Court for approval. Counsel for the parties will submit the necessary

pleadings to request the Court’s approval of the settlement and dismissal of the case on or before

November 6, 2020.


                                                     Respectfully submitted,


                                                     /s J. Russ Bryant/JKS w permission
                                                     J. Russ Bryant (TN # 33830)
                                                     Robert E. Turner, IV (TN # 35364)
                                                     Gordon E. Jackson (TN #8323)
                                                     Robert E. Morelli, III (TN # 37004)
                                                     Jackson, Shields, Yeiser, Holt,
                                                     Owen & Bryant
                                                     262 German Oak Drive
                                                     Cordova, Tennessee 38018
Case 2:20-cv-02635-TLP-tmp Document 13 Filed 10/26/20 Page 2 of 2                        PageID 57




                                                      (901) 754-8001
                                                      rbryant@jsyc.com
                                                      rturner@jsyc.com
                                                      gjackson@jsyc.com

                                                      Counsel for Plaintiff


                                                      /s J.K. Simms
                                                      James K. Simms, IV (TN # 021688)
                                                      Thompson Burton, PLLC
                                                      One Franklin Park
                                                      6100 Tower Circle, Suite 200
                                                      Franklin, Tennessee 37067
                                                      Phone: (615) 465-6005
                                                      jk@thompsonburton.com

                                                      Counsel for Defendants



                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically on this 26th day of
October, 2020. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties listed below. Parties may access this filing through the Court’s electronic filing
system.

J. Russ Bryant
Robert Emmett Turner, IV
Gordon E. Jackson
Jackson, Shields, Yeiser, Holt,
Owen & Bryant
262 German Oak Drive
Memphis, Tennessee 38018
(901) 754-8001
rbryant@jsyc.com
rturner@jsyc.com
gjackson@jsyc.com

                                                      /s J.K. Simms
                                                      James K. Simms, IV




                                                  2
